Cooley, Ch. J:
On the face of the record it would seem that the decree in this case was entered prematurely. The date is only about two weeks from the time the cause was put at issue, and it does not appear that the cause was brought to a hearing by stipulation. Neither does the decree recite the appearance of defendant at the hearing, or any notice of hearing to him. Under these circumstances we must reverse the decree, and send the case back for further proceedings. We shall not, however, award any costs.
The other Justices concurred.